Matter of Sartore (2018 NY Slip Op 02238)





Matter of Sartore


2018 NY Slip Op 02238


Decided on March 29, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 29, 2018

[*1]In the Matter of JOHN THORNTON SARTORE, an Attorney. 
(Attorney Registration No. 2263937)

Calendar Date: March 26, 2018

Before: McCarthy, J.P., Clark, Mulvey, Aarons and Rumsey, JJ.


John Thornton Sartore, Burlington, Vermont, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
John Thornton Sartore was admitted to practice by this Court in 1989 and lists a business address in the City of Plattsburgh, Clinton County with the Office of Court Administration. Sartore now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). By correspondence dated March 20, 2018, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises of a deficiency regarding the identity of the notary who witnessed Sartore's affidavit execution, but otherwise does not oppose Sartore's application.
Upon examining Sartore's affidavit sworn to February 8, 2018 and filed February 13, 2018, we find that the identity of the notary is "readily ascertainable within the four corners of
the papers submitted in support of the application" (Matter of Jarrett, 150 AD3d 1614, 1614 [2017]). Accordingly, because AGC voices no substantive opposition to Sartore's application, and having determined that he has established his eligibility to resign for nondisciplinary reasons, we grant the application and accept his resignation.
McCarthy, J.P., Clark, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that John Thornton Sartore's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that John Thornton Sartore's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until [*2]further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that John Thornton Sartore is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Sartore is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that John Thornton Sartore shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.